Case 1:18-cv-10225-MLW Document 366 Filed 08/28/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ )
AND LUIS GORDILLO, ET AL., )
individually and on behalf of all )
others similarly situated, )
)
Petitioners-Plaintiffs, }

)

Vv. } C.A. No. 18-10225-MLW

)

KEVIN McALEENAN, ET AL., )
)

Respondents-Defendants. )

ORDER

 

WOLF, D.J. August 28, 2019

As stated in court on August 27, 2019, it is hereby ORDERED
that:

1. Petitioners! Assented-to Motion to Withdraw Motion to
Show Cause and Lift the Stay of Removal of Class Member Mr. K
(Docket No. 353) is ALLOWED.

2. Petitioners shall, by September 12, 2019, provide to the
Boston office of U.S. Immigration and Customs Enforcement ("ICE-
Boston") any documents, information, and arguments in support of
the release of the seven class members who are the subject of
petitioners' Motion to Show Cause (Docket No. 304). ICE-Boston
shall, by September 19, 2019, decide whether to continue the

detention of each of them or to release them on appropriate
Case 1:18-cv-10225-MLW Document 366 Filed 08/28/19 Page 2 of 4:

conditions. As agreed by the parties, if any of these seven class
members request that a previously scheduled interview be
rescheduled for another date prior to September 19, 2019, ICE shall
reschedule the interview.

3. With regard to disputed issues, petitioners' discovery
is allowed and limited as follows:

a. Petitioners may take discovery from ICE Headquarters
concerning policy directives given to ICE-Boston.

b. Petitioners may take discovery from U.S. Citizenship
and Immigration Services that is relevant to the
claims in petitioners’ Amended Complaint (Docket No.
27).

c. Petitioners may take discovery for the period July
29, 2016 to February 28, 2020, the agreed-upon
deadline for all discovery. Any requests for documents
between July 29, 2016 and January 20, 2017 shall be
particularized and not unduly burdensome.

d. The four depositions petitioners have already taken
shall not count against the 10 depositions they are
permitted under Local Rule 26.1(c). Petitioners'
deposition of Marcos Charles shall not be limited in
duration due to his previous deposition.

4. The parties shall, by September 10, 2019, confer and

report regarding a proposed schedule for further briefing
Case 1:18-cv-10225-MLW Document 366 Filed 08/28/19 Page 3 of 4

concerning the following issues on which the court has explained
its tentative views:

a. Whether ICE's interpretation of 8 C.F.R. §241.4,

allowing it to hold any alien in detention for 90 days

without a custody review, is correct. See Jimenez v.

Cronen, 317 F. Supp. 3d 626, 651-55 (D. Mass. 2018);

see also Kisor v. Wilkie, 139 S. Ct. 2400, 2415-16

 

(2019).

b. Whether ICE has failed to comply with 8 C.F.R.
§241.4(h) (2) with regard to 90-day custody reviews
and/or §241.4(k) (2) (ii) with regard to the 180-day
custody reviews.

c. Whether a petitioner must demonstrate prejudice to be
entitled to relief for any failure of ICE to comply
with the provisions of 8 C.F.R. §241.4 at issue.

d. Any other issues identified by the parties.

5. The parties shall, by September 10, 2019, confer and
report concerning: (1) whether ICE is or should be allowed to
remove from the United States any detained class member subject to
the July 26, 2019 Order (Docket No. 307) (Under Seal) who is
released by ICE; and (2) whether respondents should be allowed to

take discovery from petitioners and, if so, the nature of such

discovery.
Case 1:18-cv-10225-MLW Document 366 Filed 08/28/19 Page 4 of 4

6. The parties shall comply with the attached Scheduling
Order.
7. The parties shall order the transcript of the August 27,

2019 hearing on an expedited basis.

CRA a en ae, ce
UNITED STATES DISTRICT JU SF

 
